(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.91

CPI CORP.
NON-EMPLOYEE DIRECTORS RESTRICTED STOCK POLICY
PURSUANT TO
THE CPI CORP. RESTRICTED STOCK PLAN
ADOPTED EFFECTIVE AS OF APRIL 14, 2005

1.              Purpose

The Company believes it to be in the best interests of the Company, its
subsidiaries and its stockholders for Non-Employee Directors of the Company’s
Board of Directors to obtain or increase their stock ownership interest in the
Company, thereby attracting, retaining and rewarding such directors and
strengthening the mutuality of interest between the directors and the Company’s
stockholders. The purpose of this policy (the “Policy”), which will be enacted
pursuant to the CPI Corp. Restricted Stock Plan, as amended (the “Plan”), is to
advance the interests of the Company and its stockholders by enabling
Non-Employee Directors to elect to receive Restricted Shares in lieu of a
portion of the Annual Retainer that they receive as Directors of the Company.

2.              Definitions

Unless the context clearly indicates otherwise, the following capitalized terms
shall have the following meanings:

                (a)  “Annual Retainer” shall mean the sum of (1) the annual cash
retainer fee payable by the Company to a Non-Employee Director for services as a
director of the Company, and (2) the annual cash retainer fee payable by the
Company to a Non-Employee Director for serving as the chairman of a standing
committee of the Board, as such amount may be changed from time to time.

                (b)  “Annual Retainer Period” shall mean the twelve (12) month
period beginning on the first trading day following the beginning of the fiscal
year of the Company; provided that in the event a Non-Employee Director shall
first become a member of the Board after the first trading day following the
beginning of the fiscal year of the Company, such Non-Employee Director’s Annual
Retainer Period shall mean the period beginning on the date the Non-Employee
Director becomes a member of the Board and ending on the last day before the end
of the fiscal year for the Company.

                (c)  “Fair Market Value” shall mean, with respect to any date,
the last sale price of the Company’s Common Stock on the New York Stock Exchange
on a particular date as reported in the Wall Street Journal; provided that if
there shall be no sales of shares of Common Stock reported on such date, the
Fair Market Value of a share of Common Stock on such date shall mean the last
sale price of the Company’s Common Stock on the New York Stock Exchange on the
last preceding date on which sales of such shares were reported.

                (d)  “Non-Employee Director” shall mean a member of the Board
who is not an employee of the Company or any of its Subsidiaries.

 

  (e)  “Plan” shall have the meaning set forth in Section 1 hereof.

 

                (f)  “Restricted Shares” shall mean shares of Common Stock
issued to a Non-Employee Director under the Plan pursuant to this Policy that
are subject to the Restrictions imposed by Section 5 hereof.

 

  (g)  “Restrictions” shall have the meaning set forth in Section 5(a) hereof.  
  (h)  “Shares” shall mean shares of Common Stock of the Company.

 




- 1 -

--------------------------------------------------------------------------------




              (i)  “Subsidiary” or “Subsidiaries” shall mean any corporation,
partnership, joint venture or other business entity in which a fifty percent
(50%) or greater interest is, at the time, directly or indirectly, owned by the
Company and one or more Subsidiaries.

              (j)  “Total and Permanent Disability” shall mean a disability as
described in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended,
or any successor provisions.

All other capitalized terms not otherwise defined herein shall have the meanings
for such terms set forth in the Plan.

3.              Election to Receive Restricted Shares

                (a)           Under this Policy, each Non-Employee Director
shall have the right to elect to receive up to 100% of his or her Annual
Retainer in the form of Restricted Shares; provided however that an election
under this Policy shall not be valid unless the Non-Employee Director shall have
elected to receive at least 50% of his or her Annual Retainer for the Annual
Retainer Period in the form of Restricted Stock pursuant to this Policy. Upon
making a valid and timely election under this Policy, the Non-Employee Director
will be awarded that number of Restricted Shares determined by dividing (1) one
hundred twenty-five percent (125%) of that portion of the Non-Employee
Director’s Annual Retainer for the Annual Retainer Period for which the election
is being made by (2) the Fair Market Value of one share of Common Stock as of
the first day of such Non-Employee Director’s Annual Retainer Period. To the
extent that the application of the foregoing formula would result in fractional
shares of Common Stock being issuable, cash will be paid to the Non-Employee
Director in lieu of such fractional shares.

                (b)           To be valid, an election by a Non-Employee
Director to receive any portion of his or her Annual Retainer for an Annual
Retainer Period in Restricted Shares must be made in writing on or before the
first day of the Annual Retainer Period to which such election applies (or in
the case of the Company’s fiscal year beginning February, 2005, not later than
30-days after the date this Policy is adopted by the Board). Any such election
(1) shall specify the percentage of the Non-Employee Director’s Annual Retainer
to be paid in Restricted Shares (which percentage shall not be less than 50%)
and (2) shall be irrevocable for the Annual Retainer Period for which such
election is made.

4.              Restricted Shares

                (a)           Each Non-Employee Director who elects to receive
Restricted Shares under this Policy shall execute and deliver to the Company an
agreement evidencing the terms, conditions and Restrictions applicable to such
Restricted Shares. Each Non-Employee Director receiving Restricted Shares may be
issued a stock certificate or certificates with respect to such Restricted
Shares. Any such certificate, if issued, shall be registered in the name of such
Non-Employee Director and shall bear an appropriate legend referring to the
terms, conditions, and Restrictions applicable to such Restricted Shares. The
Committee may require that the stock certificates evidencing such Restricted
Shares be held in escrow by the Company until the Restrictions thereon shall
have terminated in accordance with Section 5 hereof and that, as a condition to
delivery of any certificate relating to Restricted Shares, the Non-Employee
Director deliver to the Company a stock power, endorsed in blank, relating to
such Restricted Shares. Notwithstanding anything to the contrary herein whether
express or implied, the Company in its sole discretion may issue Restricted
Shares in uncertificated format pursuant to procedures established between the
Company and the Company’s stock transfer agent and in accordance with Section
158 of the Delaware General Corporation Law.

                (b)           Promptly after the termination of the
Restrictions, without a prior forfeiture, with respect to a Non-Employee
Director’s Restricted Shares, a certificate for such shares shall be delivered
to the Non-Employee Director free of all restrictions and legends. If a stock
certificate was previously delivered to the Non-Employee Director, the
replacement certificate will not be delivered to the Non-Employee Director until
the previously delivered certificate is returned to the Company in a form
acceptable for transfer, free and clear of all liens, claims and encumbrances.

                (c)           Subject to the Restrictions, a Non-Employee
Director will be given, with respect to his or her Restricted Shares, all rights
of a stockholder of the Company, including the right to vote the Restricted
Shares, and




- 2 -

--------------------------------------------------------------------------------




the right to receive any cash or stock dividends thereon. Any stock dividends
issued with respect to Restricted Shares shall be treated as additional shares
of Restricted Shares that are subject to the same Restrictions and other terms
and conditions that apply to the Restricted Shares with respect to which such
dividends are issued.

                (d)           The Committee may impose such other restrictions
on any Restricted Shares issued under the Plan as a result of an election
pursuant to this Policy as it may deem advisable including, without limitation,
restrictions under applicable federal laws, under the requirements of any stock
exchange upon which such shares or shares of the same class are then listed, and
under any blue sky or securities laws applicable to such shares. The Committee,
if it deems it appropriate, may condition the delivery of Restricted Shares
under the Plan upon receipt of an appropriate investment representation from the
recipient thereof. The Company, in its discretion, may postpone the issuance and
delivery of Shares pursuant to the Plan until completion of registration or
other qualification of the Shares under any state or federal law, rule, or
regulation as the Company may consider appropriate. The Company may further
require any Non-Employee Director or other person receiving shares of Common
Stock under the Plan to make such representations and furnish such information
as it may consider appropriate in connection with the issuance of the shares in
compliance with applicable law.

5.              Restrictions; Lapse of Restrictions

                (a)           The Restricted Shares issued to a Non-Employee
Director under the Plan as a result of an election under this Policy shall be
subject to the following transfer and forfeiture restrictions (collectively, the
“Restrictions”):

 

 
                (i)  Transfer. Prior to the date that the Restrictions shall
have lapsed under Section 5(b) below, the Non-Employee Director may not directly
or indirectly, by operation of law or otherwise, voluntarily or involuntarily,
anticipate, alienate, attach, sell, assign, pledge, encumber, charge or
otherwise transfer all or any part of the Restricted Shares.
   
                (ii)  Forfeiture. Upon termination of a Non-Employee Director’s
membership on the Board, all Restricted Shares held by such Non-Employee
Director at the effective time of such termination of membership on the Board,
as determined after the application of Section 5(b) below, shall immediately
thereafter be returned to and/or canceled by the Company, and shall be deemed to
have been forfeited by the Non-Employee Director to the Company. Upon any
forfeiture of Restricted Shares under this Section 5(a), the Company will pay
the Non-Employee Director a per share price for any such forfeited Restricted
Shares equal to the lesser of (i) the amount determined by dividing the
aggregate amount of the Non-Employee Director’s Annual Retainer that the
Non-Employee Director elected to receive in the form of the Restricted Shares,
rather than in cash, by the aggregate number of Restricted Shares awarded to the
Non-Employee Director with respect to such Annual Retainer, or (ii) an amount
equal to the Fair Market Value of a share of Common Stock on the date the
Non-Employee Director’s membership on the Board is terminated.

 

                (b)           The Restrictions shall lapse with respect to the
Restricted Shares issued to a Non-Employee Director hereunder on the last day of
the Annual Retainer Period with respect to which such Restricted Shares were
issued. Notwithstanding the preceding sentence, the Restrictions shall lapse
with respect to any Restricted Shares held by a Non-Employee Director upon (i) a
Change in Control of the Company prior to the last day of the relevant Annual
Retainer Period or (ii) a termination of the Non-Employee Director’s membership
on the Board prior to the last day of the relevant Annual Retainer Period as a
result of the Non-Employee Director’s death, Total and Permanent Disability, or
Normal Retirement. Except as otherwise provided in Section 4(d), Restricted
Shares issued hereunder shall become freely transferable by the Non-Employee
Director after the Restrictions on such shares lapse in accordance with this
Section 5(b).

                (c)           In the event of a termination of a Non-Employee
Director’s membership on the Board (other than as a result of the Non-Employee
Director’s death, Total and Permanent Disability, or Normal Retirement) prior to
the lapse of the Restrictions under Section 5(b), the Non-Employee Director
shall promptly deliver to the Company the certificates representing the
forfeited Restricted Shares to the Company, together with any documents
requested by the Company necessary to effectuate such transfer, and the Company
shall pay the Non-Employee Director the




- 3 -

--------------------------------------------------------------------------------




consideration per share specified in Section 5(a)(ii) above promptly following
the Non-Employee’s deliveries under this Section 5(c).

6.              Miscellaneous Provisions

                (a)            Neither the Plan nor any action taken hereunder
shall be construed as giving any Non-Employee Director any right to be retained
in the service of the Company.

                (b)           A participant’s rights and interest under the
Policy may not be assigned or transferred, hypothecated or encumbered in whole
or in part either directly or by operation of law or otherwise (except in the
event of a participant’s death, by will or the laws of descent and
distribution), including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner, and no such
right or interest of any participant in the Plan shall be subject to any
obligation or liability of such participant.

                (c)            No shares of Common Stock shall be issued
hereunder unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable federal, state, local and foreign
securities, securities exchange and other applicable laws and requirements.

                (d)            By accepting any Restricted Shares pursuant to
this Policy, each participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the Company
or the Committee.

                (e)            The terms of this Policy and any Restricted
Shares delivered hereunder are subject to the terms and conditions of the Plan
and may be amended by the Committee.





- 4 -

--------------------------------------------------------------------------------